Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
 
Drawings
Examiner acknowledges the replacement drawings filed on January 26, 2022. However, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” and “30”, for example has been used to designate both motors and tilt/azimuth axis. There should be a single numeral to represent a single element within each figure. Applicant should review the figures and instant disclosure to ensure that this one-to-one presentation requirement is satisfied and that all numerals disclosed in the specification are clearly indicated in a figure and vice versa.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to recite “wherein the photovoltaic module has the capability for 180 degrees rotation about the first normal axis and 360 degree rotation about the second azimuth axis”. This is not supported for a number of reasons. First, there is no disclosure that the first normal axis allows for rotation. The disclosure supports the first tilt axis being capable of rotation and therefore, Examine believes Applicant inadvertently recited the first normal axis when intending to recite the first tilt axis. Additionally, there is no express support for the degrees set forth in the claim. The disclosure only states “full rotation” regarding the two axes, but does not define such rotation in the instant disclosure. None of the figures provide for 180 or 360 degrees and in fact these angular notations are not presented in the disclosure at all. Revision is required. 

Claim 2 is rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, in view of the new matter rejection above, it is unclear if Applicant intended to recall the first normal or first tilt axis when defining the scope of rotation. The latter interpretation is applied consistent with the instant disclosure. Revision is required. 

Regarding Claim 3, the claim recites “at least one rotation axis” in Line 9. The recitation is indefinite as it is unclear if “at least one rotation axis” refers to the previously defined first and second rotation axes or a separate and distinct rotation axis. The claim also recites “maintain an angle of incidence as close as possible to ninety degrees”. The disclosure provides no guidance as to how a skilled artisan would determine if an angle falls within the “as close as possible” range as the term is relative without set metes and bounds. Without a specific reference point by which the instant disclosure considers an angle “as close as possible", the limitation cannot be given patentable weight. See Datamize LLC vs. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005). Revision is required. 

Regarding Claim 7, the claim recites the module is not pivotable about the first axis which has been defined as a tilt axis. This is indefinite as it is unclear how the limitations of Claim 7 can be met while simultaneously meeting the requirements of Claim 3 from which Claim 7 depends. Claim 3 requires orientation of the solar module to maximize energy capture and at other times, minimize shading. This is only possible via pivoting or rotating the panels about a first tilt axis in view of the instant disclosure. If the panels are stationary about that first axis, it is unclear how the movement between the light capture/shading configurations is possible. As the second axis is azimuthal, it would not be possible for the panels to simply maintain a horizontal tilt positioning while being rotated in an azimuthal direction to achieve the varying desired positioning. Revision is required. 

All claims not addressed are rejected as depending from a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20200059193 by Sgarrella. 

Regarding Claim 12, Sgarrella teaches a method of generating power on farmland while minimizing shadow disruption (Abstract) including the steps of installing the solar apparatus (Fig. 1 teaching the claimed “installing a photovoltaic module having a first planar photovoltaic face, a tilt axis, and an azimuth axis, wherein the photovoltaic module casts a shadow on active use farmland”) and utilizing a motor and controller programmed so as to pivot the panels about the tilt axis to orient the photovoltaic faces parallel to a line of incident radiation so as to apply such radiation to pass through unobstructed by the panels (Fig. 2 teaching the claimed “automatically pivoting the photovoltaic module on at least one respective axis  to orient the photovoltaic face parallel to a line extending from the sun to the photovoltaic module”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: Determining the scope and contents of the prior art. Ascertaining the differences between the prior art and the claims at issue. Resolving the level of ordinary skill in the pertinent art. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sgarrella in view of US 20120048340 by Qadir. 

Regarding Claim 1, Sgarrella discloses  PV module comprising a plurality of PV panels (70 Fig. 1 teaching the claimed “a photovoltaic module having a first photovoltaic face defining a first plane;  a first normal axis extending from the first plane”) connected to a plurality of first motors which are operationally coupled to the panels to as to rotate the panels about a first axis, hereinafter the “tilt” axis between a horizontal and vertically angled position (80 Fig. 1, Fig. 2 teaching the claimed “a first motor operationally connected to pivot the photovoltaic module about a first tilt axis, wherein the photovoltaic module has a capability for 180 degree rotation about the first normal axis”). Sgarrella expressly desires to rotate between a position of sunsharing and sunshading based on algorithmic tracking of solar movement throughout the day ([0043]-[0046], [0051]). An electronic controller operates the motor ([0043]-[0051] teaching the claimed “an electronic controller operationally connected to the first motor”). Light falls incident on the solar panels based on movement of the panels and sun throughout the day (Fig. 1, 2 [0043]-[0051] teaching the claimed “wherein an incident solar ray strikes the photovoltaic module at an angle of incidence defined as an intersection of the incident solar ray and the first normal axis”). The controller expressly transmits commands to the motor based on a desired maximized power production or minimized shading for crop growth ([0043]-[0051] teaching the claimed “whereint he electronic controller sends signals to the respective motors to minimize the angle of incidence during a first pre-determined period of time so as to minimize shadowing and wherein the electronic controller sends signals to the respective motors to maintain an angle of incident at ninety degrees during a second predetermined period of time to maximize power output”. The functional language is expressly taught by Sgarrella with the same desired effect as the instant disclosure. Additionally, functional language is given limited patentable weight during prosecution reflecting the structural implications imposed by the desired functional language. As such, as Sgarrella teaches the same structural configuration, the functional language is considered taught by the prior art. See MPEP 2114.

	Sgarrella fails to disclose a second motor or the frame being capable of azimuthal rotation about a second axis. 

 Qadir discloses a solar module wherein the panels may be positioned in a first tilt axis by a motor and in a second, azimuthal direction (32, 80 Fig. 2 [0031]) wherein the second motor rotates the support pole to align the panels in a desired north/south direction ([0031] teaching the claimed “a second motor operationally connected to pivot the photovoltaic module about a second azimuth axis”). Qadir discloses a single controller for the positioning of both north/south and east/west rotation (68 Fig. 2 [0031]). 

A skilled artisan would appreciate that in addition to Sgarrella’s east/west rotational positioning to maximize desired use of the panels, a second azimuthal rotational axis and associated motor could be employed so as to provide optimized north/south alignment, thereby rendering obvious the claim. 

 Regarding Claim 3, Sgarrella discloses  PV module comprising a plurality of PV panels (70 Fig. 1 teaching the claimed “a photovoltaic module having a first photovoltaic face defining a first plane;  a normal axis extending from the first plane”) connected to a plurality of first motors which are operationally coupled to the panels to as to rotate the panels about a first axis, hereinafter the “tilt” axis between a horizontal and vertically angled position (80 Fig. 1, Fig. 2 teaching the claimed “at least one motor operationally connected to rotate the photovoltaic module about at least one rotation axis”). Sgarrella expressly desires to rotate between a position of sunsharing and sunshading based on algorithmic tracking of solar movement throughout the day ([0043]-[0046], [0051]). An electronic controller operates the motor ([0043]-[0051] teaching the claimed “an electronic controller operationally connected to the at least one motor”). Light falls incident on the solar panels based on movement of the panels and sun throughout the day (Fig. 1, 2 [0043]-[0051] teaching the claimed “wherein an incident solar ray strikes the photovoltaic module at an angle of incidence defined as an intersection of the incident solar ray and the normal axis”). The controller expressly transmits commands to the motor based on a desired maximized power production or minimized shading for crop growth ([0043]-[0051] teaching the claimed “wherein during a first predetermined period of time corresponding to a growing season the electronic controller sends signals to the at least one motor to orient the photovoltaic module to minimize energy intercepted by the photovoltaic module and wherein during a second predetermined period of time outside the growing system the electronic controller sends signals to the at least one motor to maintain an angle of incidence as close as possible to ninety degrees to maximize energy intercepted by the photovoltaic module”. The functional language is expressly taught by Sgarrella with the same desired effect as the instant disclosure. Additionally, functional language is given limited patentable weight during prosecution reflecting the structural implications imposed by the desired functional language. As such, as Sgarrella teaches the same structural configuration, the functional language is considered taught by the prior art. See MPEP 2114. 

	Sgarrella fails to disclose the support structure being capable of azimuthal rotation about a second axis. 

 Qadir discloses a solar module wherein the panels may be positioned in a first tilt axis by a motor and in a second, azimuthal direction (32, 80 Fig. 2 [0031]) wherein the second motor rotates the support pole to align the panels in a desired north/south direction ([0031] teaching the claimed “a second rotation axis extending through the photovoltaic module”). Qadir discloses a single controller for the positioning of both north/south and east/west rotation (68 Fig. 2 [0031]). 

A skilled artisan would appreciate that in addition to Sgarrella’s east/west rotational positioning to maximize desired use of the panels, a second azimuthal rotational axis and associated motor could be employed so as to provide optimized north/south alignment, thereby rendering obvious the claim. 

Regarding Claim 5, modified Sgarrella discloses the first rotational axis is a “tilt” axis (Sgarrella Fig. 1, 2) and the second is an azimuthal axis (Qadir Fig. 2 teaching the claimed “wherein the first pivot axis defines tilt of the photovoltaic module and wherein the second pivot axis defines azimuthal 
orientation of the photovoltaic module”). 
 
Regarding Claims 6-9, modified Sgarrella discloses the controller is programmed to either rotate or not rotate the panels based on the desired solar input/output of the panels and growth of the crops ([0043]-[0051]) and as such, would necessarily be capable or and desire to either pivot or not pivot the panels based on express commands from the controller, thereby teaching the claimed “wherein the module is pivotable about the first pivot axis” (Claim 6), “wherein the module is not pivotable about the first pivot axis” (Claim 7), “wherein the module is pivotable about the second pivot axis” (Claim 8) and “ wherein the module is not pivotable about the second pivot axis” (Claim 10).  
 
Regarding Claim 10, modified Sgarrella discloses two motors operably coupled to the solar panel assembly for rotation about each of the first two axes (Sgarrella Fig. 1, 2 Qadir Fig. 2 teaching the claimed “wherein the module is pivotable about the first pivot axis and about the second pivot axis and the at least one motor includes a first motor operationally connected to the module for pivoting the module about the first pivot axis and a second motor operationally connected to the module for pivoting the module about the second pivot axis”). 
 
Regarding Claim 11, modified Sgarrella discloses the controller relies on an algorithm to perform the tracking (Sgarrella [0012] teaching the claimed “wherein the electronic controller is programmed with a first algorithm for controlling the first motor and a second algorithm for controlling the second motor”).  

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sgarrella in view of Qadir, as applied above, further in view of US20140261630 by Morgan et al (hereinafter Morgan).

Regarding Claims 2 and 4, modified Sgarrella teaches the limitations of Claims 1 and 3 but fails to disclose a bifacial module. 

However, Morgan teaches bifacial modules are routine and conventional for use in solar tracking systems for generation of power from indirect light (see fig. 18 and [0069]).

Therefore, it would be obvious to one of ordinary skill in the art to modify the assembly and system taught by modified Sgarrella by including the bifacial modules taught by Morgan, in order to allow for generation from indirect light. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721